Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the cord used with one of the pulleys".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-11, 15-18, 21-22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ankidyne, "Science Park & Play Systems" catalog, Copyright 2015 (“Ankidyne”).
In regard to Claim 1, Ankidyne teaches a pulley system educational aid; the educational aid comprising:
(a) a portable standing and self-supporting frame providing a plurality of workstations; each workstation being sized and positioned for one or more persons to manipulate pulley systems;
(see Ankidyne at page 18, “ME 019 – Pulley and Pulley Blocks”, which teaches three separate pulley systems (“a plurality of workstations”));

(b) each workstation having at least one pulley bar accessible by one or more persons near the workstation; and
(see Ankidyne at page 18, “ME 019 – Pulley and Pulley Blocks”, which teaches all three separate pulley systems attached to a bar (“at least one pulley bar”));
(c) at least one pulley arrangement removably attachable to a selected one of the pulley bars in each workstations.
(see Ankidyne at page 18, “ME 019 – Pulley and Pulley Blocks”, which teaches three separate pulley systems attached to a bar);
	Furthermore, to the extent that Ankidyne may fail to specifically teach wherein aspects of the system are either portable and/or removable/separable, however, these claimed features do not render the claimed invention non-obvious over the cited prior art.  See MPEP 2144(V).
In regard to Claim 2, Ankidyne teaches these features.  See rejection of Claim 1.  Furthermore, to the extent that Ankidyne may fail to specifically teach wherein aspects of the system are releasable/separable, however, this feature does not render the claimed invention non-obvious over the cited prior art.  See MPEP 2144(V).
In regard to Claims 4-5, Ankidyne teaches these features.  See, e.g., pages 4 and 18.
In regard to Claim 6, Ankidyne teaches three workstations.  To the extent that Applicant is claiming an additional fourth workstation, however, duplication of one of the three workstations already taught by Ankidyne would have been obvious at the time of filing.  See MPEP 2144(VI).

In regard to Claims 7-8, it would have been obvious to have duplicated the system taught by Ankidyne by attaching together four of the units already taught by Ankidyne together, which is within the BRI of these claimed limitations.  See MPEP 2144(VI).
In regard to Claim 10, Ankidyne teaches these features.  See rejection of Claim 1.  Furthermore, to the extent that Ankidyne may fail to specifically teach wherein aspects of the system are removably attachable/separable, however, this feature does not render the claimed invention non-obvious over the cited prior art.  See MPEP 2144(V).
In regard to Claim 11, Ankidyne teaches these features.  See rejection of Claim 1.  Furthermore, to the extent that Ankidyne may fail to specifically teach wherein aspects of the system are adjustable, however, this feature does not render the claimed invention non-obvious over the cited prior art.  See MPEP 2144(V).
In regard to Claim 15, Ankidyne teaches these features.  See rejection of Claim 1.  
In regard to Claim 16, Ankidyne teaches these features.  See rejection of Claim 1.  Furthermore, to the extent that Ankidyne may fail to specifically teach wherein aspects of the system are adjustable, however, this feature does not render the claimed invention non-obvious over the cited prior art.  See MPEP 2144(V).

In regard to Claim 17, Ankidyne teaches these features.  See rejection of Claim 7.  Furthermore, to the extent that Ankidyne may fail to specifically teach wherein aspects of the system are adjustable and/or removable/separable, however, these features do not render the claimed invention non-obvious over the cited prior art.  See MPEP 2144(V).
In regard to Claim 18, Ankidyne teaches these features.  See rejections of Claims 1 and 7.  

In regard to Claims 21-22 and 25, Ankidyne teaches these features.  See rejections of Claims 1 and 7.  Furthermore, to the extent that Ankidyne may fail to specifically teach wherein aspects of the system are portable, adjustable and/or removable/separable/releasable, however, these features do not render the claimed invention non-obvious over the cited prior art.  See MPEP 2144(V).

In regard to Claims 26-28, Ankidyne teaches these features.  See rejections of Claims 1 and 7.  Furthermore, to the extent that Ankidyne may fail to specifically teach wherein aspects of the system are portable, adjustable and/or removable/separable/releasable, however, these features do not render the claimed invention non-obvious over the cited prior art.  See MPEP 2144(V).




Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ankidyne, in view of PATENT US 0182265 A to Barker (“Barker”).
In regard to Claim 3, Barker teaches employing a hook as a pulley-block hanger (see, e.g., drawing)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
	Specifically, it would have been obvious to have employed the hook taught by Barker instead of the means of attachment taught by Barker, in order to make it easier to remove the pulley system from the pulley bar.

Claims 12-13, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ankidyne, in view of PGPUB US 3817526 A to Bibb (“Bibb”).
In regard to Claims 12-13 and 19, Bibb teaches employing buckets and bean bags as a means of adjusting the weight in an instructional game (see, e.g., F1)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have employed the buckets and beans bags taught by Bibb in place of the weights otherwise taught by Ankidyne, in order to make the pulleys more adjustable and instructional.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ankidyne, in view of Bibb, in view of official notice.
In regard to Claim 14, while the otherwise cited prior art may fail to teach the claimed feature,
however, the Examiner takes OFFICIAL NOTICE that making parts of educational toys transparent was old and well-known at the time of Applicant’s invention.  Such functionality allows for the student to better observe how the toy functions.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allows for the student to better observe how the toy functions.

Claims 20 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ankidyne,, in view of official notice.
In regard to Claims 20 and 24, while the otherwise cited prior art may fail to teach the claimed feature,
however, the Examiner takes OFFICIAL NOTICE that employing carabiners to create connections between various mechanisms was old and well-known at the time of Applicant’s invention.  Such functionality allows for the mechanisms to be more easily attached and detached.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow for the mechanisms to be more easily attached and detached.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715